                                                                                                                  FILED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations



                                    UNITED STATES DISTRICT COUR
                                           SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation ofProbation or Supervised Release)
                                                                      (For Offenses Committed On or After November l, 1987)
                               v.

                                                                         Case Number:        12CR0286 MMA
          NAHUM RAMIREZ BARAJAS                     (5)
               aka Nahum Barajas Ramirez
                                                                      BRIAN FUNK
                                                                      Defendant's Attorney
REGISTRATION NO.                30246298

o -
THE DEFENDANT:
 � admitted guilt to violation ofallegation(s) No.           2

 0   was found guilty in violation ofallegation(s) No.
                                                           �������-
                                                                                                        after denial of guilty.

Accordingly,   the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                  Nature of Violation
               2                    Refrain from consuming alcohol




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                       HON. MICHAEL M. ANELLO
                                                                       UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01119) Judgment in a Criminal Case for Revocations


DEFENDANT:                NAHUM RAMIREZ BARAJAS (5)                                                Judgment - Page 2 of 2
CASE NUMBER:              12CR0286 MMA


                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 NlNE (9) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:



       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
  D
       Prisons:

        D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                         RETURN

 I have executed this judgment as follows:


        Defendant delivered on   -------                                 to


  at   ______                              ,   with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL




                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                       12CR0286 MMA
